Citation Nr: 0319107	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for major depression on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to April 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
by the Hartford, Connecticut RO.

In March 2002, the Board undertook additional development on 
the veteran's claim.  Insofar as this decision is fully 
favorable to the veteran, the Board has determined that a 
remand for RO consideration of the newly developed evidence 
is not required and that no useful purpose would be served by 
affording the veteran further opportunity to present 
additional evidence and argument.  To the contrary, such 
would only further delay resolution of the veteran's appeal. 


FINDING OF FACT

The veteran's major depression was chronically worsened by 
his service-connected low back disability.


CONCLUSION OF LAW

Major depression is proximately due to or the result of 
service-connected low back disability.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
claim.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.

Factual Background

The veteran served on active duty from May 1971 to April 
1973.  

By rating decision dated in March 1996, the RO granted 
service connection for lumbosacral strain.

In 1997, the veteran was awarded benefits from the Social 
Security Administration (SSA).  SSA rated the veteran as 
disabled since October 1993, with major depression noted as 
his primary disability and borderline personality disorder 
noted as his secondary diagnosis.

During a May 1998 personal hearing, the veteran raised a 
claim of service connection for depression as secondary to 
his service-connected low back disability.

The veteran underwent a VA psychiatric examination in May 
1999.  He reported a history of depression, suicidal ideation 
and intoxication since 1982, when he separated from his wife.  
The veteran also reported chronic demoralization and 
hopelessness because he could not get a job or keep a job.  
The examiner noted that the veteran did not describe symptoms 
such as crying spells, problems sleeping, weight loss, or 
appetite loss.  The diagnoses included history of major 
depression.  The examiner concluded, "It does not appear 
that there is any evidence suggesting a relationship between 
the service-connected back condition and major depression.  
In fact, there is a history suggesting that these two 
conditions have little temporal relationship."

VA treatment records dated from 1999 to 2001 note that the 
veteran was seen for various complaints, including his 
service-connected low back disability, depression, bipolar 
disorder, personality disorder and substance abuse.  
Specifically, an October 1999 VA hospitalization report notes 
the veteran's complaints of increasing depression due to 
financial difficulties, difficulties finding work and lack of 
contact with his son for several months.  The initial 
diagnoses included major depression; however, the diagnosis 
was later changed to bipolar disorder.  In a February 2000 
statement, Nash Boutros, M.D., the veteran's attending 
psychiatrist, noted that the veteran had been treated for 
psychiatric problems and substance abuse at the VA dual 
diagnosis clinic for the past 4-5 years.  Dr. Boutros stated 
that the veteran's "chronic back pain and resultant 
disability are viewed to be a significant stressor for his 
psychiatric conditions."  

A December 2002 VA examination report notes the veteran's 
history of low back strain.  The veteran reported that his 
back disability lead to his being laid off from work a number 
of times.  The veteran further reported that his unemployment 
caused his depression.  Currently, the veteran complained of 
depression, low self-esteem, frustration with his lack of 
ability to hold a job, low energy and occasional suicidal 
ideation.  Mental status examination revealed that the 
veteran was calm, cooperative and established good eye 
contract.  His speech was of normal rate and prosody.  His 
affect was constricted with no lability.  His mood was 
reported as depressed.  His thought processes were coherent 
to thought content.  He exhibited no active suicidal or 
homicidal ideation, although he reported transient, passive 
suicidal thoughts.  He had no auditory or visual 
hallucinations and no delusions.  The diagnoses included 
major depression, recurrent, in full-sustained remission.  
The examiner stated:

While the [veteran's] low back pain is 
repetitively mentioned in reports of this 
[veteran's] overall condition, it is not 
clear that this is a major stressor that 
leads to the psychiatric symptoms for 
which this [veteran] has been treated in 
the past.  It is likely that this symptom 
contributes to frustration and depressed 
mood.  However, it certainly does not 
appear upon review of the evidence that 
his service-connected illness accounts 
for a major cause of exacerbation of his 
psychiatric illness.  

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In the case at hand, the veteran does not contend, and the 
evidence does not suggest, that the veteran's psychiatric 
disability originated in service.  Rather, the veteran has 
alleged that his psychiatric disability is related to his 
service-connected low back disability. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the case at hand, the Board notes the May 1999 VA examiner 
found no relationship between the veteran's service-connected 
low back disability and a psychiatric disability.  However, 
the Board also notes that, at that time, no current 
psychiatric disability was diagnosed by the examiner, but, 
rather, a "history of major depression."

As noted above, a December 2000 statement from the veteran's 
treating VA psychiatrist notes that the veteran's service-
connected low back disability was a "significant stressor" 
for the veteran's psychiatric conditions."  Furthermore, 
although a December 2002 VA examination report notes the 
examiner's opinion that the veteran's service-connected low 
back disability did not cause his major depression, the 
examiner also stated that it is likely that the veteran's 
service-connected low back disorder "contributes to" 
(essentially, aggravates) his major depression.  The Board is 
satisfied that the evidence supportive of the claim is at 
least in equipoise with that against the claim.  Accordingly, 
secondary service connection is warranted for the degree of 
major depression resulting from the service-connected low 
back disability.   


ORDER

Secondary service connection for major depression is granted, 
subject to the criteria governing the award of monetary 
benefits.

		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

